Citation Nr: 1141948	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture with arthritis, prior to May 22, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a left wrist fracture with arthritis, from May 22, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from June 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO) that continued a previously assigned 10 percent evaluation for residuals of a left wrist fracture with arthritis.  In an April 2007 rating decision, the RO increased the evaluation for the Veteran's left wrist disability to 20 percent disabling, effective May 22, 2006.
 
In April 2010, the Veteran requested a videoconference hearing before the Board.  A videoconference hearing was scheduled to be held in July 2011.  However, in June 2011, prior to the hearing, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704 (2011).  No other request for a hearing, either before the RO or the Board, remains pending at this time. 

Tthis appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The evidence of record raises a claim of entitlement to service connection for a left upper extremity neurological disability, as secondary to the service-connected residuals of a left wrist fracture with arthritis.  As discussed below, this newly raised claim is inextricably intertwined with the claim for an increased rating for a left wrist fracture with arthritis from May 22, 2006.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Such matters are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDING OF FACT

For the period prior to May 22, 2006, the Veteran's service-connected residuals of a left (minor) wrist fracture with arthritis has been clinically shown to be manifested by limitation of motion and pain, and there was no medical evidence of ankylosis of the wrist; the Veteran was in receipt of the maximum rating allowed for limitation of motion of a dominant or nondominant wrist.


CONCLUSION OF LAW

For the period prior to May 22, 2006, the criteria for the assignment of a rating in excess of 10 percent for the residuals of a left (minor) wrist fracture with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In September 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his left wrist claim and its duty to assist him in substantiating his claim under the VCAA.  A similar letter was sent to him in June 2009 with regard to his left wrist disability.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The June 2009 letter also describes how VA determines disability ratings and effective dates. 

The Board acknowledges that the content of the September 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the left wrist claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the October 2005 and April 2007 rating decisions, April 2006 SOC, and April 2007 SSOC explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 30 and/or 60-day periods to submit more evidence. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, through the submission of statements and additional evidence, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the Oklahoma City VA Medical Center (VAMC).
 
A VA examination with respect to the issue on appeal was obtained in October 2005.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was based on a detailed and thorough physical examination, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The record reflects that the Veteran requested a Board videoconference hearing in April 2010, but subsequently cancelled that request after it was scheduled before a Veterans Law Judge.  There is no indication that he was not appropriately afforded the opportunity of a hearing to address his appealed claim, including at a hearing before the undersigned.  There has also been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods, that is, since the original grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, supra.

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; radial deviation to 20 degrees; 38 C.F.R. § 4.71a, Plate I (2011).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes. 38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

III.  Legal Analysis

At the outset, the Board notes that the Veteran filed his claim for an increased evaluation for his service-connected left wrist disability on August 30, 2005.  Therefore, the rating period for consideration on appeal begins August 30, 2004, one year prior to the date of receipt of the claim upon which the January 2006 Notice of Disagreement was based.  38 C.F.R. § 3.400(o)(2).  

The record shows that the RO has assigned separate ratings for the Veteran's left wrist disability.  Separate ratings may be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 119, 126-27.  In the analysis below, the Board will address the issue of entitlement to a staged rating in excess of 10 percent for the residuals of a left wrist (minor) fracture for the period from August 30, 2004 to May 22, 2006.  In addition, as explained in the remand portion of the decision below, the issue of entitlement to a staged rating in excess of 20 percent for residuals of a left wrist (minor) fracture with arthritis from May 22, 2006 is remanded to the RO for additional development. 

The record shows that the Veteran is right hand dominant.  Thus, in rating his service-connected disability, when applicable, the ratings provided for the minor, as opposed to the major, upper extremity should apply. 38 C.F.R. § 4.69.

In this case, after careful review of the record, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's service-connected residuals of a left wrist fracture, with arthritis disability for the period prior to May 22, 2006.   During this period, the RO has evaluated the Veteran's left wrist (minor) disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215, which pertains to limitation of motion of the wrist.  Under such code, a maximum 10 percent evaluation is warranted for limitation of wrist motion (major or minor) where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  Given that 10 percent is the highest schedular disability rating available under Diagnostic Code 5215, a higher rating is not possible under this diagnostic code. 

Higher ratings are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214;which pertains to ankylosis of the wrist.  However, that provision requires the presence of ankylosis, a manifestation that the record does not show is present during the period on appeal.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, the Veteran's October 2005 VA examination report shows that he had the following range of motions for his left wrist:  dorsiflexion of 54 degrees; palmar flexion of  49 degrees; radial deviation of 20 degrees, and ulnar deviation of 35 degrees.  Such findings indicate that the Veteran had range of motion of his left wrist, albeit limited.  As previously noted, normal range of motion for the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and  radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011).  Therefore, because the Veteran was able to move his left wrist during the period of time from August 30, 2004 to May 22, 2006, a rating in excess of 10 percent is not warranted for his residuals of a left wrist fracture with arthritis under Diagnostic Code 5214. 

While there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these alternative provisions, the Board can find no basis on which to assign an increased rating for the Veteran's left wrist disability for the period prior to May 22, 2006.  For example, there is no evidence of peripheral nerve impairment during the period on appeal so as to warrant application of one of the peripheral nerves in the left upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8516. 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  However, as the Veteran is already in receipt of the maximum rating for his left wrist disability based upon limitation of motion (under Diagnostic Code 5215) for the period prior to May 22, 2006, 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85  (1997). 

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent ratings he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability to his left wrist according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's left wrist disability has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the October 2005 examination report) directly address the criteria under which these disabilities are evaluated.

Therefore, based on the medical evidence of record, the Board concludes that, throughout the rating period prior to May 22, 2006, the Veteran's left wrist symptomatology more nearly approximate the criteria for the currently assigned 10 percent evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent at any time during the rating period prior to May 22, 2010, and this aspect 
of the claim must be denied.

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.   Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2011). Therefore, referral for consideration for an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left (minor) wrist fracture with arthritis, for the period prior to May 22, 2006, is denied.


REMAND

VA must make reasonable efforts to assist the veteran  in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  
The record shows that for the period on appeal, the Veteran's service-connected left  wrist disability has been assigned a 20 percent evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5214 for ankylosis.  Under such Diagnostic Code 5214, a 30 percent rating requires ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  A note in this regulation indicates that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125. 

The record reflects that the Veteran underwent VA examinations in April 2007 and
July 2009 for his left wrist.  However, upon a review of such examination reports, the Board notes that the reports did not include all of the clinical findings necessary to evaluate the Veteran's service-connected right left disability under the pertinent Diagnostic Code, which is Diagnostic Code 5214.  Specifically, the examiners did not address whether the Veteran has ankylosis in any other position, except favorable, which would warrant a 30 percent evaluation or unfavorable ankylosis of the left wrist in any degree of palmar flexion, or with ulnar or radial deviation, the requirements for a 40 rating under Diagnostic Code 5214.  As such, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected left wrist disability.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury (38 C.F.R. § 3.310 (a) (2011)) and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

A November 2009 private treatment record shows that the Veteran, who was being seen for an evaluation of his left wrist, reported experiencing some numbness in his hand.  The record reflects that such symptomatology was not addressed in either the Veteran's April 2007 or July 2009 VA examinations.  Therefore, in light of the above evidence, the Board finds that the issue of whether the Veteran has a left upper extremity neurological disability that that was caused or aggravated by his service-connected left wrist disability is raised.  Accordingly, in view of the foregoing facts and with consideration of the applicable law and regulations, the Board finds that a VA examination is warranted that includes an opinion addressing the question of secondary service connection. 

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his left wrist disability at the Oklahoma City VA Medical Center.  The last treatment records of record are dated in March 2010.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left wrist disability, including any orthopedic and neurologic manifestations, since May 2006.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected residuals of a left wrist (minor) fracture, with arthritis.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed. 

In regard to the Veteran's left wrist, the examiner should provide specific findings of whether ankylosis of the left wrist is present, and if so, whether it is favorable or unfavorable.  If ankylosis is found to be favorable, the examiner should state at what range it is ankylosed (e.g., is it favorable within 20 to 30 degrees of flexion).  If it is found to be unfavorable, the examiner should state whether it is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation; or in the alternative, whether it is extremely unfavorable so as to be equivalent to the loss of use of the hand. 

Complete information concerning any associated neurological manifestations should also be reported in detail.  Specifically, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left upper extremity neurological condition was caused or aggravated by the Veteran's service-connected left wrist disability. 

If the Veteran's has any identified left upper extremity neurological condition that was aggravated by his service-connected right wrist disability, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected  neurological condition (e.g., slight, moderate) before the onset of aggravation. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

3.  After completion of the above and any other development deemed necessary, the claim of entitlement to an evaluation in excess of 20 percent for residuals of a left wrist (minor) fracture with arthritis, from May 22, 2006 should be readjudicated.  The RO should also adjudicate the claim of entitlement to service connection for a neurological disability, as secondary to the service-connected residuals of a left wrist fracture with arthritis disability.  If the benefit sought remains unfavorable to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


